DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,534,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Allowable Subject Matter
Claims 1-20 would be allowable but for the obvious type double patenting rejections above. 
The specific limitations of “a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; a one-way needle bearing fixedly coupled to the base housing, wherein the second shaft passes through the one-way needle bearing, and wherein the one-way needle bearing allows the second shaft to freely rotate in a first direction, and wherein the one-way needle bearing prevents rotation of the second shaft in a second direction; and a coupling joint that selectively couples the first shaft and the second shaft; and a trigger that is operable to selectively engage and disengage the coupling joint of the hinge” in Claim 1, and similarly in Claim 14, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Zaloom (US Patent 9,483,083) discloses a portable computing device for interactive gaming, the device comprising: a secondary screen housing that includes a display screen; a base housing; a hinge rotationally coupled between the secondary screen housing and the base housing, wherein the hinge comprises: a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; and a trigger that is operable to selectively engage and disengage the coupling joint of the hinge.  
However, Zaloom does not disclose a first shaft fixedly coupled to the secondary screen housing; a second shaft rotationally coupled to the base housing; a one-way needle bearing fixedly coupled to the base housing, wherein the second shaft passes through the one-way needle bearing, and wherein the one-way needle bearing allows the second shaft to freely rotate in a first direction, and wherein the one-way needle bearing prevents rotation of the second shaft in a second direction; and a coupling joint that selectively couples the first shaft and the second shaft; and a trigger that is operable to selectively engage and disengage the coupling joint of the hinge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.